DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 5-10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kusuma et al. (previously cited in Office Action 10/5/2020) in view of Salama et al. (US 2018/0157815).
Regarding claim 1, Kusuma et al. discloses an individualized control system, comprising:
a portable device (smartphone as disclosed in section 0243) configured to detect a biometric characteristic (biometric security code as disclosed in section 0243) to identify a user ID according to the biometric characteristic (as described in section 0165), and output an ID signal associated with the identified user ID (to the cloud based system as disclosed in section 0276); and 
a system server (cloud based server as disclosed in sections 0243-0244), coupled to the portable device and a cloud via a network (as disclosed in sections 0055-0057), and configured to receive the ID signal (security code as disclosed in sections 0243-0244) from the portable device, and download information (data objects as disclosed in section 0244) associated with the identified user from the cloud ID to the portable device (mobile device).
However, Kusuma et al. does not specifically disclose the cloud stores user-dedicated information of multiple users who share the portable device in order to download the user-dedication information associated with the identified user ID among the multiple users who share the portable device.  However, Salama et al. also discloses an individualized control system including a cloud based repository (see section 0074-0077) which stores user-dedicated information of multiple users (as disclosed in section 0077) who share the portable device in order to download the user-dedication information (profile and reference authentication information as disclosed in section 0077) associated with the identified user ID (as disclosed in sections 0075-0077) among the multiple users who share the portable device.  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the system/method of Kusuma et al. with the cloud-based repository as disclosed by Salama et al .since Salama et al. states the cloud-based repository facilitates the establishment of multiple user profiles that enable multiple users to access the device (see section 0074).
Regarding claim 5, Kusuma et al. discloses the network comprises at least one of a local area network, a wireless network (telecommunications network 13 as disclosed in section 0064) and a satellite network. 
Regarding claim 6, Kusuma et al. discloses wherein the portable device is further configured to detect a user input to identify the user ID (wherein the user input is user entered password as disclosed in section 0243).
Regarding claim 7, Kusuma et al. discloses wherein the user input is selected from the group consisting of a password (as disclosed in section 0243), a gesture, knocks and a speech sentence.
	Regarding claim 8, Kusuma et al. discloses wherein the user-dedicated information comprises an audio file, an edited document, a device setup file, an APP, a working log, a calendars (patients schedules as disclosed in section 0243), storage data and an address book associated with the identified user ID.
	Regarding claim 9, Kusuma et al. discloses wherein the biometric characteristic is selected from the group consisting of a fingerprint, an iris, a face, a voiceprint, an atrial fibrillation, a heart rate variability and a second derivative of photoplethysmogram (see sections 0243 and 0276), wherein it is the understanding of the Examiner that the biometric information as disclosed by Kusuma et al. encompassed one or more of these biometric characteristics.  
Regarding claim 10, Kusuma et al. discloses an individualized control system, comprising:
a portable device (smartphone as disclosed in section 0243) configured to detect and output a  biometric characteristic (biometric security code as disclosed in section 0243); and 
a system server (cloud based server as disclosed in sections 0243-0244), coupled to the portable device and a cloud via a network (as disclosed in sections 0055-0057), and configured to receive the biometric characteristic (security code as disclosed in sections 0243-0244) from the portable device, identify a user ID according to the received biometric characteristic (by confirming the identity of the user based on the biometrics as disclosed in section 0165), and download information (data objects as disclosed in section 0244) associated with the identified user from the cloud ID to the portable device (mobile device).
However, Kusuma et al. does not specifically disclose the cloud stores user-dedicated information of multiple users who share the portable device in order to download the user-dedication information associated with the identified user ID among the multiple users who share the portable device.  However, Salama et al. also discloses an individualized control system including a cloud based repository (see section 0074-0077) which stores user-dedicated information of multiple users (as disclosed in section 0077) who share the portable device in order to download the user-dedication information (profile and reference authentication information as disclosed in section 0077) associated with the identified user ID (as disclosed in sections 0075-0077) among the multiple users who share the portable device.  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the system/method of Kusuma et al. with the cloud-based repository as disclosed by Salama et al .since Salama et al. states the cloud-based repository facilitates the establishment of multiple user profiles that enable multiple users to access the device (see section 0074).
Regarding claim 14, Kusuma et al. discloses the network comprises at least one of a local area network, a wireless network (telecommunications network 13 as disclosed in section 0064) and a satellite network. 
Regarding claim 15, Kusuma et al. discloses wherein the portable device is further configured to detect a user input (password as disclosed in section 0243) to the system server in order to identify the user ID according to the received user input (wherein the user input is user entered password as disclosed in section 0243).
Regarding claim 16, Kusuma et al. discloses wherein the user input is selected from the group consisting of a password (as disclosed in section 0243), a gesture, knocks and a speech sentence.
	Regarding claim 17, Kusuma et al. discloses wherein the user-dedicated information comprises an audio file, an edited document, a device setup file, an APP, a working log, a calendars (patients schedules as disclosed in section 0243), storage data and an address book associated with the identified user ID.
	Regarding claim 18, Kusuma et al. discloses wherein the biometric characteristic is selected from the group consisting of a fingerprint, an iris, a face, a voiceprint, an atrial fibrillation, a heart rate variability and a second derivative of photoplethysmogram (see sections 0243 and 0276), wherein it is the understanding of the Examiner that the biometric information as disclosed by Kusuma et al. encompassed one or more of these biometric characteristics.  

Allowable Subject Matter

4.	Claims 19 and 20 are allowable over prior art references. 
5.	Claims 2-4 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        April 8, 2021